         Case 1:19-cv-00111-JTK Document 58 Filed 01/12/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JASON EMERY                                                                         PLAINTIFF
ADC # 510514

v.                             Case No. 1:19-cv-00111 JTK

WILSON, et al.                                                                  DEFENDANTS


                                        JUDGMENT

      Pursuant to the Memorandum and Order entered in this matter on this date, it is Considered,

Ordered and Adjudged that Defendants’ Motion for Summary Judgment be, and is hereby

GRANTED, and this case is DISMISSED with prejudice. The relief sought is denied.

      IT IS SO ADJUDGED THIS 12th day of January, 2021.




                                           _________________________________
                                           JEROME T. KEARNEY
                                           UNITED STATES MAGISTRATE JUDGE
